Citation Nr: 0429634	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  94-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a liver disability 
on a secondary basis as well as a residual of exposure to 
Agent Orange.

3.  Entitlement to an increased rating for service-connected 
shell fragment wound scar in the left biceps, currently rated 
as noncompensably disabling.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for impotence, 
secondary to medications taken for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  He served in Vietnam from April 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified at a March 2000 hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The Board issued a decision in September 2000 which was 
subsequently vacated by an April 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the September 2000 Board decision was vacated and 
remanded as to all issues for readjudication in light of the 
recently enacted Veterans Claims Assistance Act of 2000; and 
for adequate reasons and bases on the issue of increased 
(compensable) rating for service-connected shell fragment 
wound scar in the left biceps, including a review of the 
history of the disability, a VA examination, consideration of 
separate ratings for separate and distinct manifestations of 
disability, and consideration of a rating under 38 C.F.R. § 
4.118, Diagnostic Code 7804, for tender and painful scars.

Pursuant to regulatory authority in effect in March 2003, the 
Board undertook additional development of the evidence.

In June 2003, the Board remanded the claim to the RO for 
further development and adjudicative action.  

The issues of entitlement to an increased (compensable) 
rating for a shell fragment wound scar in the left biceps 
area, service connection for hearing loss and entitlement to 
secondary service connection for impotence are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
indicates that the veteran's liver disability is not 
proximately due to or the result of or aggravated by service-
connected PTSD or by medications used to treat PTSD.  

2.  The preponderance of the competent evidence of record 
indicates that peptic ulcer disease is not proximately due to 
or the result of or aggravated by service-connected PTSD or 
by medications used to treat PTSD. 

3.  Cirrhosis of the liver was not present in service or 
within one year following service, and any current liver 
disease is not shown by competent evidence to be related to 
service, to include exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  A liver disability is not proximately due to, aggravated 
by, or the result of service-connected PTSD.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a), 
3.159 (2003).

2.  A liver disability, to include as due to exposure to 
Agent Orange, was not incurred in or aggravated by active 
service and cirrhosis of the liver may not be presumed to be 
related to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  Peptic ulcer disease is not proximately due to, 
aggravated by, or the result of service-connected PTSD.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
rating decisions in April 1996, September 1997, May 1999, 
September 1999, and January 2000, statements of the case 
(SOC) dated in November 1997, June 1999, and March 2000, 
supplemental statements of the case (SSOC) dated in April 
1996, January 1997, September 1997, August 1998, May 1999, 
July 1999 and May 2004, a Board remand dated in June 2003 and 
a letter regarding the VCAA in April 2004, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claims and the evidence not of record that is necessary.  The 
April 2004 letter advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The April 
2004 letter specifically asked the veteran to tell the RO if 
he knew of 
any additional evidence he would like considered.  This 
request of the veteran implicitly included a request that if 
he had any pertinent information, he should submit it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b)(1).  VA has taken all appropriate action to 
develop the veteran's claims.  The Board notes that the 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decisions preceded the date of the enactment of 
the VCAA.  However, the Board finds that the veteran has not 
been prejudiced thereby as he has been fully informed of the 
provisions thereof as relevant to his claim and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claims.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claims.  There is 
no prejudicial error resulting from the inability to notify 
the veteran of the VCAA until after the initial unfavorable 
decisions.    

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The service medical records do not contain any findings, 
treatment, or diagnoses of a liver disability or a 
stomach/duodenal disorder.  

Medical treatment records dated from March 1977 to November 
1983 were received from W. D. McMillan, M.D.  The records 
show that the veteran was initially seen in March 1977 with 
complaints of epigastric pain which he stated began 3 years 
previously.  He stated that he was seen by a physician in 
Culpepper, Virginia who diagnosed his condition as an ulcer.  
The assessment was peptic ulcer disease.  An upper 
gastrointestinal x-ray noted some mild deformity of the 
duodenal bulb which may have been due to previous peptic 
ulcer disease.  There was nothing to suggest an active ulcer.  
In July 1981 the veteran underwent an upper gastrointestinal 
endoscopy which revealed an active duodenal ulcer, with three 
discrete ulcers.  An April 1982 upper gastrointestinal x-ray 
revealed no active ulcer.  A December 1982 gastrointestinal 
endoscopy revealed an active 1 cm. duodenal ulcer which was 
not bleeding. 

VA outpatient treatment records dated in October and December 
1983 show that the veteran was treated for chronic peptic 
ulcer disease.

In a September 1987 mental health treatment record from 
Shawnee Hills Mental Health Center, gastritis-like symptoms 
were noted.

VA hospital records dated from February to March 1993 for 
treatment of alcohol dependence and PTSD also show that the 
veteran had gastritis and mild elevated liver enzymes.

In a VA hospital summary dated from August to September 1994 
for treatment of PTSD, the veteran was diagnosed with peptic 
ulcer disease.

A VA hospital summary dated from September to October 1995 
showed that the veteran was admitted for treatment of PTSD.  
It was also noted that the veteran was seen at the medical 
clinic for elevated liver enzymes.  Rule out liver cirrhosis 
was diagnosed.

A VA hospital admission for PTSD inpatient treatment dated 
from October to November 1995 revealed abnormal liver 
function tests, possibly secondary to alcohol.

Medical treatment records dated from June 1996 to July 1998 
from U. Suvvannoparat, M.D.  reveal that the veteran was seen 
and treated for peptic ulcer disease.
 
The veteran underwent a VA examination in March 1997.  He 
reported that he had elevated liver enzymes due to his use of 
Tegretol, Prozac, Trilafon, Vistaril, Naprosyn, Prevacid and 
Albuterol.  Laboratory results revealed that his hepatitis C 
panel was positive.  The diagnosis was hepatitis C with 
marked liver enzyme elevations in a patient with a history of 
alcohol abuse, currently in remission.  

A VA hospital admission for PTSD inpatient treatment dated 
from April to May 1997 revealed that the veteran's liver 
functions were elevated due to hepatitis C.  

VA treatment records dated from 1993 to 1999 reveal that the 
veteran was prescribed various medications for treatment of 
his PTSD.

The veteran testified at a March 2000 hearing before the 
undersigned Veterans Law Judge that medications that he has 
taken for treatment of his service-connected PTSD have caused 
or aggravated his liver disability and peptic ulcer disease.

In a January 2002 VA progress note, the veteran was diagnosed 
with hepatitis C, history of heavy alcohol abuse.  The 
veteran denied IV drug abuse and tattoos.  He had one blood 
transfusion in 1980, therefore it was stated that it was 
difficult to say if hepatitis C was related to Agent Orange.

The veteran underwent a VA examination in February 2003.  The 
examiner noted that the claims folder had been reviewed.  The 
veteran stated that the cause of his hepatitis was Agent 
Orange exposure in Vietnam.  He reported that there was Agent 
Orange in the water that he used to fill his canteen.  An 
additional possible etiology of his hepatitis C was that he 
lived on the streets from 1987 to 1990 and basically ate out 
of trashcans.  He has a long-standing history of alcoholism 
and has been hospitalized on multiple occasions at various VA 
medical centers.  His current medications were Trazodone, 
Hydroxyzine, Sertraline, Meclizine, Metformin Hydrochloride, 
and Lansoprazole.  He reported that he has an ulcer.  
Laboratory tests revealed that the hepatitis C antibody was 
positive.  

The impression was cirrhosis of the liver and hepatitis C.  
The veteran has not had a biopsy to provide this because of 
his low platelet count.  The clinical impression was fairly 
definitive.  The examiner stated that it was most likely that 
the veteran's cirrhosis was related to his alcohol and 
hepatitis C and not likely due to his Agent Orange exposure.  
It was noted that hepatitis C was not on the list of diseases 
caused by Agent Orange exposure and that his disease process 
became apparent after discharge from the service.  He 
received no blood transfusions while in service.  It was 
stated that the most likely causes were the veteran's 
multiple blood transfusions in 1980 and his lifestyle of 
alcoholism and living as a homeless person, eating out of 
trash cans.  Therefore, it was not likely that his hepatitis 
C was caused by medication.  The question was raised as to 
whether hydroxyzine hydrochloride was a cause of cirrhosis or 
hepatitis.  The examiner stated that there is no evidence in 
the medical literature that it is a cause of cirrhosis or 
hepatitis.  

Peptic ulcer disease was diagnosed.  It was noted that the 
veteran had been treated for peptic ulcer disease since the 
1970's.  There was evidence of a small sliding hiatal hernia 
on his current gastrointestinal series conducted in February 
2003.  There was no evidence of active bleeding or 
obstruction at this time.  A mild deformity of the duodenal 
cap with a small ulcerative lesion was noted in the proximal 
aspect of the duodenal C-loop.

In March 2003 the Board undertook additional development on 
the issue of service connection for peptic ulcer disease.  
The February 2003 VA examiner was requested to provide an 
addendum to the February 2003 examination report.  In 
particular, the examiner was requested to determine whether 
any current peptic ulcer disease was etiologically related to 
(either caused or aggravated by) the veteran's service-
connected PTSD or medications prescribed for PTSD.

An April 2003 addendum was made to the February 2003 VA 
examination report.  The examiner noted that he once again 
reviewed the veteran's service medical records and there was 
no mention of any ulcer disease during active duty.  The 
claims folder was also reviewed.  The examiner consulted with 
a psychiatrist and they both conducted a literature search as 
to any correlations of PTSD causing or aggravating peptic 
ulcer disease.  The examiner concluded that the veteran's 
PTSD is not the cause or aggravation of his peptic ulcer 
disease.  The examiner stated that the literature did not 
support the veteran's premise that it does.  

The examiner noted that a literature search was conducted 
through the National Library of Medication of the 
interactions of the medications that the veteran was taking 
which included Hydroxyzine, Sertraline, and Trazodone.  The 
search did not show any evidence that any of the three of 
these medications either aggravated or caused peptic ulcer 
disease in reactions as regards to gastrointestinal effects.  
The only published adverse effect of Hydroxyzine was that it 
could cause dry mouth.  Trazodone could cause constipation 
and Sertraline was associated with nausea and vomiting as 
well as temporary pancreatitis.  In summary, the examiner 
could find no evidence that PTSD was the cause or aggravating 
factor in ulcer disease and the three medications that the 
veteran was on had no relationship in either the causation or 
in the aggravation of ulcer disease.  The examiner provided 
copies of the supporting literature searches that were 
conducted.     

The Board remanded the case in June 2003 for further 
development of the record.  Specifically, the Board noted 
that in the April 2003 VA addendum, the examiner rendered an 
etiology opinion regarding three medications that the veteran 
was taking for PTSD.  A review of the record revealed other 
medications that the veteran was taking or had taken for 
psychiatric disability for which a medical etiology opinion 
was not rendered.  These medications included Mellaril, 
Prozac, Carbamazapine, Fluoxetine, Naproxen, Perphenazine, 
Diphenhydramine, Ramitidine, and Doxepin.  Further medical 
opinion was requested.

A July 2003 VA addendum was provided by the same examiner who 
provided the April 2003 addendum and initial February 2003 VA 
examination.  The examiner noted that the review of 
medications was conducted in conjunction with a pharmacist.  
It was explained that Mellaril has been demonstrated to be 
beneficial in improving and treating ulcer disease and does 
not cause or aggravate ulcer disease.  

Perphenazine and Trilafon are in a similar category of 
medications as Mellaril but is a high potency antipsychotic 
that blocks dopaminerginic receptor, exhibits strong alpha 
adrenergic blocking properties and depresses the release of 
hypothalamic and hypophyseal hormones.  These medications 
were also beneficial in the treatment of ulcer disease and 
were not found to be ulcerogenic.      

Fluoxetine (generic) and Prozac (brand name) are the same 
medications.  Fluoxetine has been demonstrated to be 
therapeutic in the treatment of ulcers and is not considered 
to be ulcerogenic either in the causation or aggravation of 
ulcer, but it is therapeutic in the improvement of ulcer 
disease.

Review of the veteran's claims folder also revealed that he 
had been given Zoloft in his treatment of PTSD.  This is 
another medication which is a selective serotonin reuptake 
inhibitor and is beneficial in the treatment and not 
ulcerogenic or aggravating to ulcer disease.

Carbamazepine (generic) and Tegretol (brand name) were 
researched.  There were no articles regarding Carbamazepine 
and peptic ulcer, Carbamazepine and gastric ulcer, and one 
article regarding Carbamazepine and ulcer disease.  The 
article was treatment of bipolar I disorder in an adolescent 
with Olanzapine.  In this article, there was no mention of 
any ulcerogenic development or aggravation of ulcer disease.  
Carbamazepine is chemically related to the tricyclic 
antidepressants and any speculation would be that they would 
be beneficial as were other tricyclic medications.

Doxepin (generic) and Sinequan (brand name) inhibits reuptake 
of serotonin and norepinephrine.  These medications have been 
suggested to be a good alternative in elderly patients with 
peptic ulcer disease, particularly in those with concurrent 
depression.  

Diphenhydramine (generic) and Benadryl (brand name) competes 
with H1 receptor cells in GI, blood vessels, and respiratory 
tract.  There is no evidence that Diphenhydramine is 
ulcerogenic or aggravates ulcer disease.  In contrast, it is 
therapeutic in treatment.

Ranitidine is a medication used to treat peptic and gastric 
ulcers and is one of the characteristic H2 inhibitors.  
Ranitidine was not found to be ulcerogenic or found to cause 
or aggravate ulcer disease.  

Hydroxzyine (Vistaril and Atarax) competes with H1 receptor 
cells in GI blood vessels and respiratory tract.  It has been 
found to be beneficial in treatment of ulcer disease and is 
not ulcerogenic and does not aggravate ulcer disease.  

Trazodone (Desyrel) is an antidepressant and has not been 
found to be ulcerogenic or aggravating to ulcer disease.  

Amitryptyline (Elavil) is not ulcerogenic or aggravating to 
ulcer disease and is therapeutic.  It was noted that the 
Napronex is not a medication used in the treatment of PTSD 
but a medication used in the treatment of arthritis.  

In summary, the examiner stated that the medications used for 
treatment of PTSD have been shown to be beneficial in the 
treatment of ulcer disease and have not been shown to be 
ulcerogenic or to aggravate ulcer disease.  The examiner 
opined that it is not likely that the medications used for 
treatment of the veteran's PTSD were ulcerogenic or 
aggravated his ulcer disease and it is as likely as not that 
they may have been therapeutic in the treatment of the ulcer 
disease.  The examiner noted that all the literature searches 
were unrestricted by date, journal, or any other criteria.


Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).   Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including cirrhosis 
of the liver, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Peptic Ulcer Disease

The veteran contends that he developed peptic ulcer disease 
as a direct result of nervousness and stressful situations 
associated with his service-connected PTSD.  He also argues 
that peptic ulcer disease has been precipitated by medication 
he took in response to his service-connected PTSD.

The evidence shows that the veteran does have a current 
diagnosis of peptic ulcer disease; however, there is no 
evidence supporting the veteran's claim on a secondary 
service connection basis.  Rather, the VA examiner in April 
2003, along with a psychiatrist, conducted a thorough 
literature search regarding any correlations of PTD causing 
or aggravating peptic ulcer disease.  The examiner concluded 
that the veteran's PTSD did not cause or aggravate his peptic 
ulcer disease.  In July 2003, the VA examiner, along with the 
help of a pharmacist, provided a detailed review of the 
various medications that the veteran had been taking for his 
service-connected PTSD and concluded that none of the 
medications caused or aggravated his peptic ulcer disease.  
On both occasions, the examiner's reviews were based on sound 
medical research as well as a thorough review of the 
veteran's claims folder.    Accordingly, the Board finds that 
peptic ulcer disease is not proximately due to or the result 
of or aggravated by the veteran's service-connected PTSD or 
medications used to treat PTSD.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski,
2 Vet. App. 492, 494-95 (1992).  The medical evidence of 
record is of greater probative weight and these records do 
not show that the veteran suffers from peptic ulcer disease 
secondary to service-connected PTSD or by medications used to 
treat PTSD.  

Liver Disability

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6), 3.313 (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a) (West 2002).  Evidence 
which may be considered in rebuttal of service incurrence of 
such disease will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990) (when a claimant seeks VA benefits, and the 
evidence is in relative equipoise, the law dictates that he 
or she shall prevail).

The veteran asserts as his principal contention that he was 
found to have several elevated liver enzymes including 
alanine transaminase, as a direct result of medications, 
including Hydoxyzine, he has been taking to treat his 
service-connected PTSD.

The competent evidence of record does not support the 
veteran's contention.  The veteran has current diagnoses of 
hepatitis C and cirrhosis of the liver.  In a February 2003 
VA examination report, the examiner attributed the veteran's 
hepatitis C to multiple blood transfusions obtained in 1980, 
alcoholism and living a homeless lifestyle.  Cirrhosis of the 
liver was attributed to alcoholism.  The examiner concluded 
that it was not likely that the veteran's hepatitis C was 
caused by medication.  Specifically, the examiner stated that 
is no evidence in the medical literature that Hydroxyzine 
Hydrochloride is a cause of cirrhosis or hepatitis.  The VA 
examiner's conclusions were based on a thorough physical 
examination of the veteran with consideration of the 
veteran's entire medical history.  There is no differing 
opinion of record.  Accordingly, the evidence is against the 
claim for service connection for a liver disability, 
secondary to service-connected PTSD.
 
The veteran's alternative contention is that his liver 
disability may be traceable to his exposure to Agent Orange 
during a tour of duty in Vietnam.

Initially, the Board notes that diagnosed disabilities of the 
liver, to include hepatitis C and cirrhosis of the liver are 
not among the disabilities listed as being presumptively 
related to herbicide exposure.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in view of 
the plain language of 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of a service 
connection claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e).  In other words, both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.  McCartt v. West, 12 Vet. 
App. 164 (1999).

There is no evidence that the veteran has developed an 
enumerated disease. Accordingly, the presumptive Agent Orange 
regulations are not applicable.

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the claimed disability is related to 
service, including exposure to Agent Orange.  In this case, 
however, no competent medical evidence or opinion has been 
entered into the record which links or relates the veteran's 
liver disability to a period of active service, including the 
presumed exposure to Agent Orange.  In fact as noted above, 
the February 2003 VA examiner stated that the veteran's 
cirrhosis of the liver was most likely related to alcoholism 
and not likely due to Agent Orange exposure.  The veteran's 
hepatitis C was attributed to his multiple transfusions in 
1980, alcoholism, and living as a homeless person, eating out 
of trash cans.  

Furthermore, there is no evidence that the veteran developed 
cirrhosis of the liver during service or within one year of 
separation from active service.  The only opinion which 
purports to make such a connection is that of the veteran 
himself.  The Board notes that lay persons, such as the 
veteran and his representative, are not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. 492, 495 
(1992).

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a liver disability on a 
secondary, direct or presumptive basis, to include as 
residual to herbicide exposure.  Accordingly, service 
connection for this disorder is not warranted.


ORDER

Service connection for peptic ulcer disease secondary to 
service-connected PTSD is denied.
 
Service connection for a liver disability on a secondary 
basis as well as a residual of exposure to Agent Orange is 
denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
 
Initially, the Board notes during the pendency of the 
veteran's appeal for an increased rating for shell fragment 
wound scar in the left biceps, the criteria for rating skin 
disabilities were revised, including provisions applicable to 
the veteran's service-connected scar.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  A review of the claims folder 
reveals that the veteran has not been informed of the revised 
criteria nor has the RO reviewed the veteran's claim in 
conjunction with the new criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the veteran's claim of 
entitlement to an increased rating for shell fragment wound 
scar in the left biceps should be considered under the old 
and new criteria for evaluating skin/scar disabilities. 

With regard to the veteran's claims for service connection 
for hearing loss and secondary service connection for 
impotence, it does not appear that September 2000 Board 
remand directives have been fully complied with.

As to both claims, there is no evidence of record that the 
veteran has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  Here, 
the veteran has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claims for service connection, what specific evidence, if 
any, he is expected to obtain and submit, what specific 
evidence will be retrieved by VA, and that he should provide 
any evidence in his possession that pertains to the claims.  
The United States Court of Appeals for Veterans Claims has 
been very specific in requiring explicit notice to a claimant 
concerning the provisions of the VCAA.  To protect the 
veteran's due process rights, further notice is required.

With regard to the veteran's hearing loss claim, the Board 
requested that certain VA audiological reports be obtained 
and associated with the claims folder.  It appears that the 
requested records had been obtained; however, the issue of 
service connection for hearing loss has not been 
readjudicated.  

With regard to the veteran's claim for impotence, secondary 
to medications taken for service-connected PTSD, the RO was 
to schedule a videoconference hearing.  There is no 
indication in the claims folder that such a hearing was 
scheduled. 

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent, to include obtaining all 
available treatment records.

2. The VBA AMC should readjudicate the 
claim of entitlement to an increased 
(compensable) rating for shell fragment 
wound scar in the left biceps.  The RO 
should furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
attorney.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and the revised 
rating criteria for skin disorders.  They 
should be given an appropriate 
opportunity to respond.

3.  The VBA AMC should readjudicate the 
issue of service connection for hearing 
loss to include 


consideration of the VA audiograms 
received and associated with the claims 
folder.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, both he and his attorney 
should be provided with an appropriate 
SSOC and should be given an appropriate 
opportunity to respond.

4.  The VBA AMC should contact the 
veteran and ascertain whether he still 
desires a videoconference hearing in 
conjunction with his claim for service 
connection for impotence, secondary to 
medications taken for service-connected 
PTSD.  If so, a hearing should be 
scheduled. 

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed and if they are not, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



